DETAILED ACTION
The amendment to Application Ser. No. 16/201,697 filed on June 1, 2021, has been entered.  Claim 1 is cancelled. Claims 2, 6, 11 and 15 are amended. Claims 2-21 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to 2 and 11 has overcome the rejection of Claims 2-21 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed March 2, 2021. The rejection of Claims 2-21 under 35 U.S.C. 103 is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Please amend the claims as follows:

1.	(Canceled) 
2.	(Previously Presented) A method, comprising:
identifying, for a personal electronic device in a vehicle, that streaming of a first remaining portion of an electronic media item from a current playback position to the personal electronic device via a first communication connection will exceed a remaining time period of a travel segment of the vehicle by a first excess portion, wherein the first communication connection comprises a first access point that is located in the vehicle;
transmitting, based at least in part on the identifying, at least a portion of the first excess portion of the electronic media item to the personal electronic device via the first communication connection to be stored in an access-controlled media file, wherein the first excess portion corresponds to an end of the electronic media item and a second portion of the electronic media item is between the current playback position and a start of the first excess portion, the second portion of the electronic media item corresponding to the remaining time period of the travel segment, wherein the at least the portion of the first excess portion of the electronic media item is transmitted while streaming the second portion of the electronic media item to the personal electronic device;
monitoring the streaming of the second portion of the electronic media item to determine whether the streaming of the second portion of the electronic media item will exceed the remaining time period of the travel segment;
receiving, via a second communication connection, a request for resuming playback of the electronic media item, wherein the second communication connection is exclusive of the first access point; and

3.	(Original) The method of claim 2, wherein the second communication connection comprises a second access point that is not located in the vehicle.
4.	(Original) The method of claim 3, wherein the first access point is associated with a first communication protocol and the second access point is associated with a second, different communication protocol.
5.	(Currently Amended) The method of claim 2, further comprising:
determining whether to transmit the at least the portion of the first excess portion of the electronic media item to the personal electronic device based on one or more of: availability of connectivity at a destination location of the travel segment; availability of content distribution of the electronic media item at the destination location of the travel segment; a connection capability of the personal electronic device; or a user-specific configuration associated with the personal electronic device.
6.	(Previously Presented) The method of claim 2, further comprising:
determining the remaining time period of the travel segment of the vehicle based on at least one of a current vehicle location, a destination location, a current vehicle speed, or an estimated vehicle speed.
7.	(Original) The method of claim 2, wherein the access-controlled media file is encrypted and the playback control code comprises a decryption key of the access-controlled media file.
8.	(Original) The method of claim 2, wherein the access-controlled media file comprises one or more dictionary-coded data blocks and the playback control code comprises respective fingerprints for the one or more dictionary-coded data blocks.

10.	(Original) The method of claim 2, wherein the electronic media item comprises a series of related content items and the first remaining portion comprises at least a portion of a first item of the series of related content items, the method further comprising:
transmitting at least a portion of a second, subsequent item of the series of related content items to the personal electronic device for storing in the access-controlled media file.
11.	(Currently Amended) An apparatus, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify, for a personal electronic device in a vehicle, that streaming of a first remaining portion of an electronic media item from a current playback position to the personal electronic device via a first communication connection will exceed a remaining time period of a travel segment of the vehicle by a first excess portion, wherein the first communication connection comprises a first access point that is located in the vehicle;
transmit, based at least in part on the identifying, at least a portion of the first excess portion of the electronic media item to the personal electronic device via the first communication connection to be stored in an access-controlled media file, wherein the first excess portion corresponds to an end of the electronic media item and a second portion of the electronic media item is between the current playback position and a start of the first excess portion, the second portion of the electronic media item corresponding to the remaining time period of the travel segment, wherein the at least the portion of the first excess portion of the electronic media item is transmitted while streaming the second portion of the electronic media item to the personal electronic device;
monitor the streaming of the second portion of the electronic media item to determine whether the streaming of the second portion of the electronic media item will exceed the remaining time period of the travel segment;

transmit a playback control code to the personal electronic device via the second communication connection, the playback control code specific to the stored access-controlled media file and permitting playback of the access-controlled media file at the personal electronic device.
12.	(Original) The apparatus of claim 11, wherein the second communication connection comprises a second access point that is not located in the vehicle.
13.	(Original) The apparatus of claim 12, wherein the first access point is associated with a first communication protocol and the second access point is associated with a second, different communication protocol.
14.	(Currently Amended) The apparatus of claim 11, wherein the instructions are executable by the processor to cause the apparatus to:
determine whether to transmit the at least the portion of the first excess portion of the electronic media item to the personal electronic device based on one or more of: availability of connectivity at a destination location of the travel segment; availability of content distribution of the electronic media item at the destination location of the travel segment; a connection capability of the personal electronic device; or a user-specific configuration associated with the personal electronic device.
15.	(Previously Presented) The apparatus of claim 11, wherein the instructions are executable by the processor to cause the apparatus to:
determine the remaining time period of the travel segment of the vehicle based on at least one of a current vehicle location, a destination location, a current vehicle speed, or an estimated vehicle speed.
16.	(Original) The apparatus of claim 11, wherein the access-controlled media file is encrypted and the playback control code comprises a decryption key of the access-controlled media file.

18.	(Original) The apparatus of claim 11, wherein the access-controlled media file comprises a locked media file and the playback control code comprises an authorization code.
19.	(Original) The apparatus of claim 11, wherein the electronic media item comprises a series of related content items and the first remaining portion comprises at least a portion of a first item of the series of related content items, and wherein the instructions are executable by the processor to cause the apparatus to:
transmit at least a portion of a second, subsequent item of the series of related content items to the personal electronic device for storing in the access-controlled media file.
20.	(Previously Presented) The method of claim 2, wherein the playback control code is associated with an expiry time relative to a time of receipt of the access-controlled media file.
21.	(Previously Presented) The apparatus of claim 11, wherein the playback control code is associated with an expiry time relative to a time of receipt of the access-controlled media file.

Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. Specifically, while the prior art discloses downloading a remaining portion of a content item streamed to a user device during a travel segment for later viewing (Lesser et al., US 2013/0117354 A1) and further discloses downloading the portion of a content item streamed to a user during travel that exceeds the arrival of the (Sekiguchi, US 2009/0165049 A1), the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, transmitting a first excess portion of the electronic media item to the personal electronic device to be stored in an access-controlled media file while streaming a second portion of the electronic media item to the personal electronic device, the second portion of the electronic media item corresponding to the remaining time period of the travel segment, and monitoring the streaming of the second portion of the electronic media item to determine whether the streaming of the second portion of the electronic media item will exceed the remaining time period of the travel segment as recited in the following limitations of Claim 2 (and the substantially similar limitations of Claim 11):

“transmitting, based at least in part on the identifying, at least a portion of the first excess portion of the electronic media item to the personal electronic device via the first communication connection to be stored in an access-controlled media file, wherein the first excess portion corresponds to an end of the electronic media item and a second portion of the electronic media item is between the current playback position and a start of the first excess portion, the second portion of the electronic media item corresponding to the remaining time period of the travel segment, wherein the at least the portion of the first excess portion of the electronic media item is transmitted while streaming the second portion of the electronic media item to the personal electronic device;
monitoring the streaming of the second portion of the electronic media item to determine whether the streaming of the second portion of the electronic media item will exceed the remaining time period of the travel segment;”

Dependent Claims 3-10 and 12-21 are allowable by virtue of their dependency upon allowable Independent Claims 1 and 11, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449